Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4 and 6, 11-13 are rejected under 35 U.S.C sec. 102(a)(2) as being anticipated by Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”). 
Ando discloses “..[Claim 1] A distance sensor comprising:
a controller that instructs a light source section to emit a first light pulse; (see claim 1 where the device provides a first light pulse and a second pulse)
a light receiver that includes a photodiode which causes a signal charge to be generated by receiving a first reflected light pulse corresponding to the first light pulse, and generates a light reception signal by storing the signal charge and converting the signal charge into a voltage;  (See FIG. 1e and the CMOS image sensor that has diffusion layers and then the when light hits it the transistor turns on the semiconductor gate 308)
a signal change detector that performs a first detection operation of detecting a first signal change corresponding to the first reflected light pulse in the light reception signal; and (see FIG. 1a to 2 where as shown in FIG. 1A, when the light source Ls irradiates the measurement object O with pulsed light, a surface reflection component I1 and an internal scattering component I2 are generated. Part of the surface reflection component I1 and the internal scattering component I2 reaches the image sensor S. Since the internal scattering component I2 is emitted from the light source Ls and passes through the inside of the measuring object O before reaching the image sensor S, the optical path length is longer than that of the surface reflection component I1. Therefore, the time for the internal scattering component I2 to reach the image sensor S is delayed with respect to the surface reflection component I1. FIG. 2 is a diagram illustrating an optical signal in which rectangular pulse light is emitted from the light source Ls and light reflected from the measurement object O reaches the image sensor S. The horizontal axis represents time (t) in (a) to (d), the vertical axis represents intensity in (a) to (c), and the OPEN or CLOSE state of the electronic shutter in (d).) 
a time measurement section that performs, on a basis of the first signal change, a first measurement operation of measuring a first time interval from an emission timing of the first light pulse in the light source section to a reception timing of the first reflected light pulse in the light receiver. (see FIG. 1-2a and claims 1-10 where (A) shows the surface reflection component I1. (B) shows the internal scattering component I2. (C) shows the total component of the surface reflection component I1 (a) and the internal scattering component I2 (b). As shown to (a), the surface reflection component I1 maintains a rectangle. On the other hand, as shown in (b), the internal scattering component I2 is the sum of the light that has passed through various optical path lengths, so that it has a tail at the rear end of the pulsed light (the falling time is shorter than the surface reflection component I1). (Characteristics become longer). In order to extract the internal scattering component I2 from the optical signal of (c), as shown in (d), the electronic shutter is placed after the rear end of the surface reflection component I1 (when the surface reflection component I1 falls or thereafter). What is necessary is just to start exposure. This shutter timing is adjusted by the control circuit Sy. As described above, the imaging device D1 of the present disclosure only needs to distinguish and detect the internal scattered light I2 from the surface reflection component I1, and thus the light emission pulse width and the shutter width are arbitrary. Therefore, unlike a method using a conventional streak camera, it can be realized with a simple configuration and the cost can be greatly reduced.  Note that when the measurement target is not a plane, the arrival time of light differs between the pixels of the image sensor. In this case, the shutter timing shown in (d) may be determined according to the pixel corresponding to the region of interest of the measurement object O. Further, depth information on the surface of the measuring object O may be detected in advance by a known method, and the shutter timing may be changed for each pixel based on this information. The depth information is position information in the z direction when the optical axis direction of the imaging optical system is z. Thereby, the optimal shutter timing for extracting the internal scattering component I2 at each position according to the curvature of the surface of the measuring object O can be formed.)
Ando discloses “ [Claim 2] The distance sensor according to claim 1, wherein the first signal change is a signal change corresponding to a posterior end of the first reflected light pulse,
the emission timing is a posterior end timing of the first light pulse, and
the reception timing is a posterior end timing of the first reflected light pulse”.  (See FIG. 1e to 3a that recites the second embodiment is different from the first embodiment in that the control circuit Sy determines the phase of the shutter timing. Here, detailed description of the same contents as in the first embodiment is omitted in this embodiment.   The time required for the light emitted from the light source Ls to be reflected from the measurement object O and return to the image sensor S depends on the moving distance of the light. Therefore, the phase of the shutter timing is adjusted according to the distance from the imaging device D1 to the measurement object O. FIG. 3A is a diagram illustrating an example of adjusting the shutter timing. FIG. 3A shows a time response waveform of an optical signal reaching the image sensor S. FIG. The optical signal shown in FIG. 3A is a signal including both the surface reflection component I1 and the internal scattering component I2. (B) in FIG. 3A is a diagram showing shutter timing (t = t1) for opening the shutter with a phase sufficiently delayed with reference to the time when the optical signal shown in (a) in FIG. 3A starts to fall. However, when the pulsed light of the light source is periodically emitted a plurality of times, the phase t is set after the optical signal shown in (a) in FIG. At this time, the optical signal from the measurement object is not detected at all, or only a slight optical signal I remaining at the rear end is detected. This optical signal I is a signal having a relatively long optical path length, that is, a signal containing a relatively large amount of information at a deep part of the measuring object O)

    PNG
    media_image1.png
    941
    1386
    media_image1.png
    Greyscale
Ando discloses “..[Claim 3] The distance sensor according to claim 1, wherein the light receiver further includes (see element 203)

    PNG
    media_image2.png
    865
    732
    media_image2.png
    Greyscale
a first transistor that has a gate, a source, and a drain, (202 in FIG. 1d) one of the source and the drain being coupled to the photodiode, another one of the source and the drain being coupled to a first node, (See US20210152755A1, paragraph 70 and transistors 309; see FIG. 1e)

    PNG
    media_image3.png
    683
    541
    media_image3.png
    Greyscale
a signal converter that is coupled to the first node, stores the signal charge, and converts the signal charge into a voltage, (See paragraph 72 and FIG. 1e)
a second transistor that has a gate, a source, and a drain, one of the source and the drain being supplied with a predetermined voltage, another one of the source and the drain being coupled to the first node, and (see paragraph 71-74; see FIG. 1e)
an output section that outputs a voltage corresponding to a voltage in the first node.  (see paragraph 71-76; see FIG. 1e); 

Ando discloses “ [Claim 4] The distance sensor according to claim 1, wherein the photodiode is coupled to a first node and stores the signal charge, and the light receiver further includes (see photodiode and FIG. 1g)
a second transistor that has a gate, a source, and a drain, one of the source and the drain being supplied with a predetermined voltage, another one of the source and the drain being coupled to the first node, and (see FIG. 1e and elements 302-310 and 205)
an output section that outputs a voltage corresponding to a voltage in the first node”. (see claim 1-4 and paragraph 58-65)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 5 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of Japanese Patent Pub. No.: JP 2014-057229 A to Miyashita. 

Ando is silent but Miyahita teaches “..[Claim 5] The distance sensor according to claim 3, wherein a gate length of the gate of the second transistor is longer than a gate width of the gate of the second transistor”. (See detailed description at FIG. 4-5 where as shown in FIG. 4 and FIG. 5, the optical path length from the laser diode 7 emitted by the position of the fader knob 3 until it is received by the photodiode 9 changes. As shown in FIG. 4A, when the distance between the laser diode 7 and the mirror 5 is La, the reference edge of the pulse drive signal P1 shown in FIG. 5A, for example, the falling edge, and the falling edge of the light receiving signal P2a output from the photodiode 9 The measurement time between the edges becomes Ta. As shown in FIG. 4B, when the distance between the laser diode 7 and the mirror 5 is Lb (Lb <La), the interval between the falling edge of the pulse drive signal P1 and the falling edge of the light receiving signal P2b shown in FIG. 5A The measurement time is Tb. As shown in FIG. 4C, when the distance between the laser diode 7 and the mirror 5 is Lc (Lc <Lb), the interval between the falling edge of the pulse drive signal P1 and the falling edge of the light receiving signal P2c shown in FIG. 5A The measurement time is Tc. Note that a rising edge may be used as the reference edge.  In this way, the light reception signal is obtained from the photodiode 9 with the measurement time corresponding to the position of the fader knob 3. The measurement unit 33 of the control unit 30 compares the pulse drive signal P1 with the light reception signals P2a, P2b, and P2c, and measures the measurement times Ta, Tb, and Tc. The microcomputer 21 converts the measurement time into a fader position, and further generates volume control data based on the table. Since the measurement time corresponds to the fader position, a table defining the relationship between the measurement time and the volume control data may be created, and the volume control data may be generated directly from the measurement time. The fader device 1 needs to be able to detect the position of the fader knob 3 even while the fader knob 3 is moved up and down. As shown in FIG. 6A, the laser diode controller 32 repeatedly generates a pulse drive signal P1 with a predetermined period Tx. As shown in FIG. 6B, a light reception signal is generated for each pulse drive signal P1. For example, when the light reception signal P2a is generated and the fader knob 3 is moved, the light reception signal P2b is generated after the light reception signal P2a. A method of generating the pulse drive signal P1 only when the fader knob 3 is moved using a touch sensor or the like may be used.  The period Tx of the pulse drive signal P1 is set to be larger than the maximum measurement time value Tmax (Tx> Tmax). For example, the period Tx is on the order of microseconds, and the maximum value Tmax of the measurement time is set on the order of nanoseconds. If it is the speed which moves the normal fader knob 3, the position of the fader knob 3 can be detected substantially continuously….  Further, the number of reflections of laser light may be increased. As shown in FIGS. 7A and 7B, two mirrors 8 a and 8 b are provided for the fixed mounting plate 6. The laser light from the laser diode 7 is reflected by the mirror 5 and is incident on the mirror 8a, the reflected light of the mirror 8a is incident on the mirror 5, and the reflected light of the mirror 5 is incident on the mirror 8b. Further, the reflected light of the mirror 8 b is reflected by the mirror 5 and is incident on the photodiode 9.
 As shown in FIG. 4, the number of reflections in the above-described embodiment is three, whereas the number of reflections can be five. Therefore, in the case of the distance La (FIG. 7A) and the distance Lb (FIG. 7B) between the laser diode 7, the mirrors 8a and 8b, and the photodiode 9 and the mirror 5, optical path lengths of 5La and 5Lb can be formed, respectively. In the above-described embodiment, since the optical path lengths are 3La and 3Lb, (5/3) times the optical path length can be formed. Therefore, the above-described change in the measurement time with respect to the position of the fader knob 3 can be increased, and the detection sensitivity can be increased.)   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Miyashita with the disclosure of Ando since Miyashita teaches that a sensitivity and a detection can be increased by changing an optical path length.  See last paragraph of Miyashita.
Ando discloses “… [Claim 6] The distance sensor according to claim 3, further comprising
a driver configured to apply, to the gate of the second transistor, an intermediate voltage between an on voltage that causes the second transistor to be in an on state and an off voltage that causes the second transistor to be in an off state”. (see paragraph 69-74)
Claim 7 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”) and in further in view of Japanese Patent Pub. No.: JP 2006-258690 to Sugiyama that was filed in 2005. 
Ando is silent but Sugiama teaches “…[Claim 7] The distance sensor according to claim 3, further comprising
a driver configured to apply selectively, to the gate of the second transistor, an off voltage that causes the second transistor to be in an off state and an intermediate voltage between an on voltage that causes the second transistor to be in an on state and the off voltage.” (see claims 1-15 and the abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SUGIYAMA with the disclosure of Ando since SUGIYAMA teaches that a photodetector can capture a laser light from reflected light of a continuous pulsed beam. Then a photodiode can capture using a transistor a timing of the light reception and the timing of the reflected pulses based on an average waveform signal at predetermined time intervals.  The noise can be removed and only the reflected light from the object can be determined.  See claim 18.  Acceleration and speed of an object can be determined. See claims 1-20.

	Claim 8 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1) (hereinafter “Ando”) and in view of Sugiyama and in view of United States Patent Application Pub. No.: US 2011-0313722 to Xiang Zhu (hereinafter “Zhu or Xiang”).
Ando is silent but Xiang teaches “… [Claim 8] The distance sensor according to claim 7, wherein the driver applies the intermediate voltage to the gate of the second transistor during a first time period, and applies alternately the intermediate voltage and the off voltage to the gate of the second transistor during a second time period that follows the first time period”. (see paragraph 91-97). 

    PNG
    media_image4.png
    666
    819
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ZHU with the disclosure of Ando since ZHU teaches that a LIDAR optical device can determine a pulse length or a falling edge or a negative slope of a pulse or a range of intermediate values.  This can represent an object rather than a dense fog and provide a range using an intermediate value or a negative slope or a return signal partial signal. See claim 70 and FIG. 8.  This can capture a laser light from difficult environments with fog. See Abstract and paragraph 91-97.

	Claims 9-10 are rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of United States Patent Application Pub. No.: US 2011-0313722 to Xiang.

Xiang teaches “… [Claim 9] The distance sensor according to claim 3, further comprising
a driver configured to apply selectively, to the gate of the second transistor, an on voltage that causes the second transistor to be in an on state and an off voltage that causes the second transistor to be in an off state, wherein
the driver applies the on voltage to the gate of the second transistor during a first
time period, and applies the off voltage to the gate of the second transistor during a second time period that follows the first time period, and
the signal change detector performs the first detection operation during the second time period”. (see paragraph 78-86 and 87)

    PNG
    media_image4.png
    666
    819
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ZHU with the disclosure of Ando since ZHU teaches that a LIDAR optical device can determine a pulse length or a falling edge or a negative slope of a pulse or a range of intermediate values.  This can represent an object rather than a dense fog and provide a range using an intermediate value or a negative slope or a return signal partial signal. See claim 70 and FIG. 8.  This can capture a laser light from difficult environments with fog. See Abstract and paragraph 91-97.

Xiang teaches “… [Claim 10] The distance sensor according to claim 3, further comprising
a driver configured to change a voltage to be applied to the gate of the second transistor. (See FIG. 7 and paragraph 82-85). 

    PNG
    media_image4.png
    666
    819
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ZHU with the disclosure of Ando since ZHU teaches that a LIDAR optical device can determine a pulse length or a falling edge or a negative slope of a pulse or a range of intermediate values.  This can represent an object rather than a dense fog and provide a range using an intermediate value or a negative slope or a return signal partial signal. See claim 70 and FIG. 8.  This can capture a laser light from difficult environments with fog. See Abstract and paragraph 91-97.

  	Ando discloses “…[Claim 11]The distance sensor according to claim 1, wherein the signal change detector detects the first signal change by comparing, with a predetermined threshold, a difference between two signal values at two timings apart from each other by a predetermined time period in the light reception signal” (see paragraph 67-75).
Ando discloses “… [Claim 12]The distance sensor according to claim 1, wherein the signal change detector detects the first signal change by comparing a differential value of the light reception signal with a predetermined threshold.” (see paragraph 67-75).
Ando discloses “… [Claim 13]The distance sensor according to claim 1, wherein the signal change detector
amplifies the light reception signal, and performs the first detection operation on a basis of the amplified light reception signal.  (see paragraph 70)
	Claim 14 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of United States Patent Application Pub. No.: US 2011-0313722 to Xiang.

Zhu teaches “…[Claim 14]The distance sensor according to claim 1, wherein the photodiode includes an avalanche photodiode.  (see paragraph 17)”. 

    PNG
    media_image4.png
    666
    819
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ZHU with the disclosure of Ando since ZHU teaches that a LIDAR optical device can determine a pulse length or a falling edge or a negative slope of a pulse or a range of intermediate values.  This can represent an object rather than a dense fog and provide a range using an intermediate value or a negative slope or a return signal partial signal. See claim 70 and FIG. 8.  This can capture a laser light from difficult environments with fog. See Abstract and paragraph 91-97.

Claims 15-20 are rejected under 35 U.S.C sec. 102(a)(2) as being anticipated by Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”).
Ando discloses “.. [Claim 15]A distance measurement device comprising: (see abstract)…
 	a light source section that emits a first light pulse; (see claim 1 where the device provides a first light pulse and a second pulse)
 	a controller that instructs the light source section to emit the first light pulse; (See claims 1-2 and FIG. 1e and the CMOS image sensor that has diffusion layers and then the when light hits it the transistor turns on the semiconductor gate 308)
a lens that a first reflected light pulse corresponding to the first light pulse enters; (see paragraph 80 that recites The imaging apparatus D1 may include an imaging optical system that forms a two-dimensional image of the measurement target O on a light receiving surface of the image sensor S. An optical axis of the imaging optical system is substantially perpendicular to the light receiving surface of the image sensor S. The imaging optical system may include a zoom lens. If a position of the zoom lens changes, the two-dimensional image of the measurement target O is magnified or reduced, and the resolution of the two-dimensional image on the image sensor S changes. Even if the measurement target O is distant, therefore, a desired area can be magnified and closely observed.)
 a light receiver that includes a photodiode which causes a signal charge to be generated by receiving the first reflected light pulse via the lens, and generates a light reception signal by storing the signal charge and converting the signal charge into a voltage; (See FIG. 1e and the CMOS image sensor that has diffusion layers and then the when light hits it the transistor turns on the semiconductor gate 308)
a signal change detector that performs a first detection operation of detecting a first signal change corresponding to the first reflected light pulse in the light reception signal; and (see FIG. 1a to 2 where as shown in FIG. 1A, when the light source Ls irradiates the measurement object O with pulsed light, a surface reflection component I1 and an internal scattering component I2 are generated. Part of the surface reflection component I1 and the internal scattering component I2 reaches the image sensor S. Since the internal scattering component I2 is emitted from the light source Ls and passes through the inside of the measuring object O before reaching the image sensor S, the optical path length is longer than that of the surface reflection component I1. Therefore, the time for the internal scattering component I2 to reach the image sensor S is delayed with respect to the surface reflection component I1. FIG. 2 is a diagram illustrating an optical signal in which rectangular pulse light is emitted from the light source Ls and light reflected from the measurement object O reaches the image sensor S. The horizontal axis represents time (t) in (a) to (d), the vertical axis represents intensity in (a) to (c), and the OPEN or CLOSE state of the electronic shutter in (d).)
a time measurement section that performs, on a basis of the first signal change, a first measurement operation of measuring a first time interval from an emission timing of the first light pulse in the light source section to a reception timing of the first reflected light pulse in the light receiver. (see abstract and   FIG. 1-2a and claims 1-10 where (A) shows the surface reflection component I1. (B) shows the internal scattering component I2. (C) shows the total component of the surface reflection component I1 (a) and the internal scattering component I2 (b). As shown to (a), the surface reflection component I1 maintains a rectangle. On the other hand, as shown in (b), the internal scattering component I2 is the sum of the light that has passed through various optical path lengths, so that it has a tail at the rear end of the pulsed light (the falling time is shorter than the surface reflection component I1). (Characteristics become longer). In order to extract the internal scattering component I2 from the optical signal of (c), as shown in (d), the electronic shutter is placed after the rear end of the surface reflection component I1 (when the surface reflection component I1 falls or thereafter). What is necessary is just to start exposure. This shutter timing is adjusted by the control circuit Sy. As described above, the imaging device D1 of the present disclosure only needs to distinguish and detect the internal scattered light I2 from the surface reflection component I1, and thus the light emission pulse width and the shutter width are arbitrary. Therefore, unlike a method using a conventional streak camera, it can be realized with a simple configuration and the cost can be greatly reduced.  Note that when the measurement target is not a plane, the arrival time of light differs between the pixels of the image sensor. In this case, the shutter timing shown in (d) may be determined according to the pixel corresponding to the region of interest of the measurement object O. Further, depth information on the surface of the measuring object O may be detected in advance by a known method, and the shutter timing may be changed for each pixel based on this information. The depth information is position information in the z direction when the optical axis direction of the imaging optical system is z. Thereby, the optimal shutter timing for extracting the internal scattering component I2 at each position according to the curvature of the surface of the measuring object O can be formed.)

Ando discloses “ [Claim 16] The distance measurement device according to claim 15, wherein  
the first signal change is a signal change corresponding to a posterior end of the first reflected light pulse, the emission timing is a posterior end timing of the first light pulse, and the reception timing is a posterior end timing of the first reflected light pulse. ”.  (See FIG. 1e to 3a that recites the second embodiment is different from the first embodiment in that the control circuit Sy determines the phase of the shutter timing. Here, detailed description of the same contents as in the first embodiment is omitted in this embodiment.   The time required for the light emitted from the light source Ls to be reflected from the measurement object O and return to the image sensor S depends on the moving distance of the light. Therefore, the phase of the shutter timing is adjusted according to the distance from the imaging device D1 to the measurement object O. FIG. 3A is a diagram illustrating an example of adjusting the shutter timing. FIG. 3A shows a time response waveform of an optical signal reaching the image sensor S. FIG. The optical signal shown in FIG. 3A is a signal including both the surface reflection component I1 and the internal scattering component I2. (B) in FIG. 3A is a diagram showing shutter timing (t = t1) for opening the shutter with a phase sufficiently delayed with reference to the time when the optical signal shown in (a) in FIG. 3A starts to fall. However, when the pulsed light of the light source is periodically emitted a plurality of times, the phase t is set after the optical signal shown in (a) in FIG. At this time, the optical signal from the measurement object is not detected at all, or only a slight optical signal I remaining at the rear end is detected. This optical signal I is a signal having a relatively long optical path length, that is, a signal containing a relatively large amount of information at a deep part of the measuring object O)

    PNG
    media_image5.png
    697
    1027
    media_image5.png
    Greyscale

Ando discloses “ [Claim 17] The distance measurement device according to claim 16, wherein the light source section includes a light source that emits the first light pulse, and a light source controller that controls emission of the first light pulse in the light source, the light source controller includes a current source that causes a light emission current to flow to the light source, a switch that is provided in a path of the light emission current, and a switch controller that controls an operation of the switch, the switch controller turns the switch off at a posterior end timing of the first light pulse, and the emission timing corresponds to a timing at which the switch is turned off.” (see paragraph 71-76 and claims 1-10) (see photodiode and FIG. 1g)

    PNG
    media_image2.png
    865
    732
    media_image2.png
    Greyscale

Ando discloses “…[Claim 18] The distance measurement device according to claim 15, wherein the controller instructs the light source section to emit, in addition to the first light pulse, a second light pulse that follows the first light pulse, the photodiode causes the signal charge to be generated by receiving a second  reflected light pulse corresponding to the second light pulse,
the signal change detector performs a second detection operation of detecting a second signal change corresponding to the second reflected light pulse in the light reception signal, and
the time measurement section performs, on a basis of the second signal change, a second measurement operation of measuring a second time interval from an emission timing of the second light pulse in the light source section to a reception timing of the second reflected light pulse in the light receiver”. (See abstract and claims 1-10)
Ando discloses “…[Claim 19]The distance measurement device according to claim 18, wherein the light source section includes a light source that emits the first light pulse and the second light pulse. (see claim 1 where the device provides a first light pulse and a second pulse)”.
Ando discloses “…[Claim 20]The distance measurement device according to claim 18, wherein the light source section includes (see claims 1-10, and paragraph 62-75)
a first light source that emits the first light pulse, and
a second light source that emits the second light pulse, the second light source being different in type from the first light source. (see paragraph 52 where a first pulse can be 650 nm IR while a second pulse can be 950 nm or any other value therebetween)
	Claim 21 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of United States Patent Application Pub. No.: US 2011-0313722 to Xiang Zhu.

Zhu teaches “…[Claim 21] The distance measurement device according to claim 18, wherein the time measurement section includes a clock generator that generates a clock signal, and a time counter that measures the first time interval and the second time 88 interval by performing a count operation on a basis of the clock signal, and the clock generator sets, in the first measurement operation, a cycle of the clock signal to a first cycle, and sets, in the second measurement operation, a cycle of the clock signal to a second cycle. (see paragraph 44-64 and FIG. 8, and claim 70)

    PNG
    media_image4.png
    666
    819
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ZHU with the disclosure of Ando since ZHU teaches that a LIDAR optical device can determine a pulse length or a falling edge or a negative slope of a pulse or a range of intermediate values.  This can represent an object rather than a dense fog and provide a range using an intermediate value or a negative slope or a return signal partial signal. See claim 70 and FIG. 8.  This can capture a laser light from difficult environments with fog. See Abstract and paragraph 91-97.

	Claims 22-23 are rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of United States Patent Application Pub. No.: US 2011-0313722 to Xiang Zhu and in further in view of U.S. Patent No.: 11022689 B2 to Villeneuve that was filed in 2015. 
Ando is silent but Villeneuve  teaches “…[Claim 22]The distance measurement device according to claim 21, wherein, in the first measurement operation, the time counter starts the count operation at the emission timing of the first light pulse in the light source section, and stops the count operation on a basis of the first signal change”. (see col. 8, lines 1-35 and col. 62, lines 1-65);’
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of VILLENEUVE with the disclosure of Ando since VILLENEUVE teaches that a LIDAR optical device can determine a pulse length or a falling edge or a rising edge for detection or a duration or a time to digital conversion to provide a return signal.  This can capture a laser light from multiple environments with high accuracy using only a 5 ps period or larger. See Col. 62, lines 1-45 and the abstract and claims 1-9.

Ando is silent but Villenuve  teaches “… [Claim 23] The distance measurement device according to claim 22, wherein,in the first measurement operation, in a case where the count operation does not stop within a time period of a predetermined length from the emission timing of the first light pulse, the time counter stops the count operation at an end of the time period of the predetermined length, and,
in the second measurement operation, the time counter resumes the count operation at a timing at which a time period, which is the same as the time period of the predetermined length, has elapsed from the emission timing of the second light pulse, and stops the count operation on a basis of the second signal change. (see col. 8, lines 1-35 and col. 62, lines 1-65 and col. 63, line 24 to col. 64, line 44)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of VILLENEUVE with the disclosure of Ando since VILLENEUVE teaches that a LIDAR optical device can determine a pulse length or a falling edge or a rising edge for detection or a duration or a time to digital conversion to provide a return signal.  This can capture a laser light from multiple environments with high accuracy using only a 5 ps period or larger. See Col. 62, lines 1-45 and the abstract and claims 1-9.

Claim 24 is rejected under 35 U.S.C sec. 102(a)(2) as being anticipated by Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”). 
Ando discloses “. [Claim 24] An image sensor comprising: a controller that instructs a light source section to emit a first light pulse; (see claim 1 where the device provides a first light pulse and a second pulse)

a plurality of light receivers that each includes a photodiode which causes a signal charge to be generated by receiving a first reflected light pulse corresponding to the first light pulse, and each generates a light reception signal by storing the signal charge and converting the signal charge into a voltage; (See FIG. 1e and the CMOS image sensor that has diffusion layers and then the when light hits it the transistor turns on the semiconductor gate 308)

a signal change detector that performs a first detection operation of detecting a first signal change corresponding to the first reflected light pulse in the light reception signal; and (see FIG. 1a to 2 where as shown in FIG. 1A, when the light source Ls irradiates the measurement object O with pulsed light, a surface reflection component I1 and an internal scattering component I2 are generated. Part of the surface reflection component I1 and the internal scattering component I2 reaches the image sensor S. Since the internal scattering component I2 is emitted from the light source Ls and passes through the inside of the measuring object O before reaching the image sensor S, the optical path length is longer than that of the surface reflection component I1. Therefore, the time for the internal scattering component I2 to reach the image sensor S is delayed with respect to the surface reflection component I1. FIG. 2 is a diagram illustrating an optical signal in which rectangular pulse light is emitted from the light source Ls and light reflected from the measurement object O reaches the image sensor S. The horizontal axis represents time (t) in (a) to (d), the vertical axis represents intensity in (a) to (c), and the OPEN or CLOSE state of the electronic shutter in (d).) 

a measurement section that performs, on a basis of the first signal change, a first measurement operation of measuring a first time interval from an emission timing of the first light pulse in the light source section to a reception timing of the first reflected light pulse in the light receiver. (see FIG. 1-2a and claims 1-10 where (A) shows the surface reflection component I1. (B) shows the internal scattering component I2. (C) shows the total component of the surface reflection component I1 (a) and the internal scattering component I2 (b). As shown to (a), the surface reflection component I1 maintains a rectangle. On the other hand, as shown in (b), the internal scattering component I2 is the sum of the light that has passed through various optical path lengths, so that it has a tail at the rear end of the pulsed light (the falling time is shorter than the surface reflection component I1). (Characteristics become longer). In order to extract the internal scattering component I2 from the optical signal of (c), as shown in (d), the electronic shutter is placed after the rear end of the surface reflection component I1 (when the surface reflection component I1 falls or thereafter). What is necessary is just to start exposure. This shutter timing is adjusted by the control circuit Sy. As described above, the imaging device D1 of the present disclosure only needs to distinguish and detect the internal scattered light I2 from the surface reflection component I1, and thus the light emission pulse width and the shutter width are arbitrary. Therefore, unlike a method using a conventional streak camera, it can be realized with a simple configuration and the cost can be greatly reduced.  Note that when the measurement target is not a plane, the arrival time of light differs between the pixels of the image sensor. In this case, the shutter timing shown in (d) may be determined according to the pixel corresponding to the region of interest of the measurement object O. Further, depth information on the surface of the measuring object O may be detected in advance by a known method, and the shutter timing may be changed for each pixel based on this information. The depth information is position information in the z direction when the optical axis direction of the imaging optical system is z. Thereby, the optimal shutter timing for extracting the internal scattering component I2 at each position according to the curvature of the surface of the measuring object O can be formed.)
Claim 25 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of U.S. Patent No.: 11022689 B2 to Villenuve that was filed in 2015. 
 

Villenuve teaches “…[Claim 25] The image sensor according to claim 24, wherein the controller further controls the image sensor to operate in one of a plurality of operation modes including a first operation mode,
the measurement section includes
a clock generator that generates a clock signal, and a counter that performs a count operation on a basis of the clock signal,
the plurality of light receivers each generates the light reception signal on a basis of the first reflected light pulse in the first operation mode,
the signal change detector performs the first detection operation in the first operation mode, and
the counter measures the first time interval by stopping the count operation on a basis of the first signal change in the first operation mode. . (see col. 8, lines 1-35 and col. 62, lines 1-65 and col. 63, line 24 to col. 64, line 44)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of VILLENEUVE with the disclosure of Ando since VILLENEUVE teaches that a LIDAR optical device can determine a pulse length or a falling edge or a rising edge for detection or a duration or a time to digital conversion to provide a return signal.  This can capture a laser light from multiple environments with high accuracy using only a 5 ps period or larger. See Col. 62, lines 1-45 and the abstract and claims 1-9.

Claim 26 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2016 (US20210152755A1)(hereinafter “Ando”) and in view of United States Patent Application Pub. No.: US 2011-0313722 to Xiang Zhu and in further in view of U.S. Patent No.: 11022689 B2 to Villenuve that was filed in 2015 and in further in view of Scott, et al., High-Dynamic-Range Laser Amplitude and Phase Noise Measurement Techniques, IEEE JOURNAL ON SELECTED TOPICS IN QUANTUM ELECTRONICS, VOL. 7, NO. 4, JULY/AUGUST 2001 (hereinafter “Scott”). 

Scott teaches “…[Claim 26]The image sensor according to claim 25, wherein the measurement section includes a signal generator that generates a reference signal whose voltage level changes, (see page 650, col. 1, where a reference signal generator is provided) 
the plurality of operation modes includes a second operation mode, (See page 651 where the amplitude noise in Cw laser is provided and a regulation mode is enabled to reduce the amplitude noise)
the plurality of light receivers each generates a pixel signal corresponding to an amount of light received in the second operation mode, and (see page 651-653).
the counter converts the pixel signal into a pixel value by stopping the count operation on a basis of a result of a comparison between the reference signal and the pixel signal in the second operation mode. (see page 651-653). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SCOTT with the disclosure of Ando since SCOTT teaches that a LIDAR device can determine what signals are noise and what signals are interesting signals and what is from phase instability.  The noise can be determined in the frequency domain and removed using a spectrum analyzer. See Page 642.  This can provide a LIDAR with high accuracy and a specific dynamic range. See page 642-647.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668